In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Johnson, J.), dated March 31, 2005, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
In response to the plaintiffs’ prima facie showing of their entitlement to summary judgment on the issue of liability, the defendants raised the existence of a triable issue of fact (see Hussain v Manhattan Cable T.V., 308 AD2d 433 [2003]; Rozengauz v Lok Wing Ha, 280 AD2d 534 [2001]; Green v Hong Lee Trading, 263 AD2d 445 [1999]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; cf. Irmiyayeva v Thompson, 296 AD2d 439 [2002]). Accordingly, the plaintiffs’ motion for summary judgment was properly denied. Florio, J.P., Goldstein, Fisher and Covello, JJ., concur.